182 F.2d 625
NATIONAL LABOR RELATIONS BOARD, Petitionerv.ATLANTIC TOWING COMPANY, Respondent.
No. 12697.
United States Court of Appeals Fifth Circuit.
June 23, 1950.

Before HUTCHESON, Chief Judge, and HOLMES and McCORD, Circuit Judges.
PER CURIAM.


1
It is ordered that the petition for rehearing in the above styled and numbered cause be, and the same hereby is, denied.


2
HUTCHESON, Chief Judge (dissenting).


3
On the submission of this case, it seemed quite clear to me that the action of the Board in finding unlawful the discharge of Hendrix and in requiring his reinstatement with reimbursement for his losses, found support in the evidence, and that its order must be enforced.


4
Now two motions for rehearing later, I am still more strongly confirmed in that view.  For the Board's brief in support of its petition for rehearing has so clearly pointed to and demonstrated both the existence of the fallacy which underlies the second opinion of this court and its misleading effect, as to leave me in no doubt that the first decision was right, the second decision wrong.


5
I, therefore, am constrained to dissent from the denial of the Board's petition for rehearing.